                             Case 2:18-cr-00101-GEKP Document 241 Filed 06/29/20 Page 1 of 1
                         t
           .-,   \



AO 442 (Rev. 11/11) Arrest Warrant



                                               UNITED STATES DISTRICT COURT
                                                                      for the
                                                         Eastern District of Pennsylvania


                     United States of America
                                      V.                                )
                     MARCUS REY WILLIAMS                                )       Case No.     18-CR-101-10
                                                                        )
                                                                        )
                                                                        )
                                                                        )
                                   Defendant


                                                          ARREST WARRANT
To:       Any authorized law enforcement officer

          YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested)             MARCUS REY WILLIAMS
who is accused of an offense or violation based on the following document filed with the court:

0 Indictment                   0 Superseding Indictment        0 Information        0 Superseding Information             0 Complaint
0 Probation Violation Petition                  0 Supervised Release Violation Petition       0 Violation Notice          r;/ Order of the Court
This offense is briefly described as follows:




                                                                                                                                           ..,,.,
                                                                                                                               w      - i rt·       -



Date: - - 01/23/2019
          ------                                                                                                                      .·
City and state:              Philadelphia, PA                                               Kate Barkman , Clerk of Court
                                                                                                                                     --·


                                                                                                 Printed name and title


                                                                     Return

          This warrant was received on (date)               I,... ,J J r/ 7 , and the person was arrested on (date)       ,,_l,(   r / c;
at (city and state)               /    L

Date:
                     ?
          ,-- - / d ,,,,. / 7
                               v      C.
        ---  -~~--                                                                            Arresting officer 's signature



                                                                                                 Printed name and title
